Thomsor, J., specially concurring? While I concur in the decision of tMs case as above announced, I do not agree with the reasons set forth in the foregoing opinion. In the contract of insurance which is involved in this case, The Amalgamated Roofing Company is referred to as “the employer” and by the terms of the contract, the insurance company enters into certain obligations with the employer “as respects personal injuries sustained by his employees The obligations of the insurance company, so entered into, are, in part “to pay to the person and in the manner provided by the Workmen’s Compensation Law, any sum due or to become due from tMs employer because of any such injury * * and also “to indemnify this employer against loss by reason of the liability imposed upon him by law for damages on account of such injuriesThe policy also provides that it “shall apply to such injuries sustained by any person or persons legally employed by tMs employer whose entire remuneration shall be included in the total actual remuneration,” upon which the premium is to he computed. It is also provided by the terms of the policy that all of the provisions of the "Workmen’s Compensation Act “shall be and remain a part of this contract, as fully and completely as though written herein, so far as they apply to compensation for any personal injury or death covered by this policy.” Under the terms of the policy above referred to, the insurance company would not be liable to pay the employer any sum which might become due from him because of some injury covered by the Workmen’s Compensation Act, nor would it become liable to indemnify the employer against loss by reason of his liability under the Workmen’s Compensation Act for damages on account of some injury, unless the injuries involved came within those covered by the policy, namely, “personal injuries sustained by his employees.” I am unable to agree with the proposition set forth in the majority opinion, that the question of whether a given individual shall be held to come within the phrase “his employees” should be determined according to the common law rather than the Workmen’s Compensation Act. Rather, in my opinion, that question should be determined by an examination of the provisions of the act referred to. But, in my opinion, the contention of the plaintiff, that Frame was its employee under the terms of section 31 of the Workmen’s Compensation Act [Callaghan’s 1916 S-tat. ¶ 5475(31)], as in force at the time of Frame’s injury, is untenable, although it might not have been if the question had arisen under the provisions of section 31 as it existed prior to the amendment of 1917. Before the amendment referred to, section 31 provided in express terms that, under certain conditions (being those under which Frame was working), one engaging a contractor to do certain work “shall be included in the term ‘employer’ and with the immediate employer shall he jointly and severally liable to pay the compensation herein provided for,” in case of injury to an employee of the contractor. But after the amendment referred to, the section in question provided that under the said circumstances, the one having such work done ‘ ‘ shall be liable to pay compensation to his own immediate employees * * * and in addition thereto * * * to the■ employees of any such contractor or .sub-contractor,” unless the latter is covered by liability insurance. [Callaghan’s 1920 Stat. 5475(31).] Frame, in my opinion, was an employee of Colvin, the roofing contractor employed by the plaintiff. And, while Frame’s injury gave rise to a liability on the part of the plaintiff, under the provisions of section 31 of the Workmen’s Compensation Act, it was a liability on the part of the plaintiff to one of the employees of the contractor Colvin and not a liability to one of the plaintiff’s own employees. Frame did not become an employee of the plaintiff in legal contemplation under the provisions of section 31. He remained, in law as well as in fact, an employee of Colvin and as such became entitled to compensation from the plaintiff. But the contract of insurance between the defendant insurance company and the plaintiff is expressly limited to the obligation of the plaintiff to pay compensation for “personal injuries sustained by his employees” and, therefore, the policy did not cover the obligation incurred by the plaintiff under the Workmen’s Compensation Act by reason of the injury to Frame'. It may well be, as counsel for the plaintiff argue in "[heir brief, that Frame was within the term “employee” as used in section 31 of the Workmen’s Compensation Act. But, in my opinion, it would not follow that he came within the terna “his employees” as used in this policy of insurance. Especially where section 31 describes the employer’s liability (under the circumstances nnder which Frame was working) as a liability to pay compensation “to his own immediate employees * * * and in addition thereto * * * to the employees of any such contractor or sub-contractor,” Frame coming within the latter class. The plaintiff contends that the finding of the Industrial Commission, that Frame was an employee of the plaintiff, was conclusive and binding upon the defendant and that the latter, having refused to defend and prosecute an appeal from the finding of the Industrial Commission, is estopped to claim that Frame was not an employee of the plaintiff. In my opinion, that contention is also untenable. The finding of the Industrial Commission was to the effect that under the terms of the Workmen’s Compensation Act the Amalgamated Eoofing Company was obliged to pay compensation by reason of the injury suffered by Frame, but it was not essential to such a holding that the commission find that Frame was an employee of the Amalgamated Eoofing Company. As stated above, the latter was obliged to pay compensation by reason of Frame’s injury, though Frame was not its employee but was the employee of the contractor Colvin. The plaintiff further contends that the insurance company, having breached its policy obligation, by reason of its refusal to defend, the plaintiff was entitled to settle the Frame claim by paying the amount specified in the finding of the Industrial Commission and recover such amount from the defendant. That contention might be sound if the obligation of the plaintiff, involved in the Frame claim, were such as to come within the contractual obligation of the defendant insurance company as set forth in its policy of insurance, which, in my opinion, is not the case, for the reasons set forth above.